STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2021, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1, 3, 8, 12-13, 17, and 20 were modified in an amendment filed on July 14, 2021.
Claims 1-20 are pending and are allowed.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments in the Remarks submitted in the July 14, 2021, amendment with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection of the claims under 35 U.S.C. § 103 has been withdrawn. 
Applicant presents the argument that the combination of Keremane et al. (U.S. Patent No. 10,503,619) in view of Gokhale et al. (U.S. Patent Publication No. 2014/0337664) and Raissinia et al. (U.S. Patent Publication No. 2015/0350027) does not teach the amended independent claims.  Specifically, the cited references do not teach the storage manager being distinct and 
Upon consideration of Applicant’s arguments and the amended independent claims, the Examiner agrees.  While Keremane in view of Gokhale and Raissinia teach several aspects of the claims, they would only suggest failover between two clusters using a storage manager operating within one of the clusters.  Further search of the prior art found some prior art which teaches using a centralized storage manager.  Relevant prior art found considered pertinent to applicant's disclosure is listed in the attached PTO-892.  However, although Keremane and Gokhale teach functionality described in the claims that is performed by a storage manager, the additional prior art found (which teach using a centralized storage manager) would not be obviously combinable with Keremane in view of Gokhale due to Keremane and Gokhale involving failover between separate storage managers within each cluster.  None of the prior art found explicitly teaches or would reasonably suggest to one of ordinary skill in the art the combination of limitations in the amended independent claims 1, 12, and 17 when the claims are considered as a whole.    
Accordingly, claims 1-20 are allowed.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113